DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Lazzarino (US 2018/0374837).
 	Lazzarino discloses a method of forming a semiconductor structure [0003], the method comprising: forming a first mask layer 102 on top of a semiconductor substrate 100 [0066] (target layer such as aSi, Fig. IA); forming a mandrel pattern 112 perpendicular to the first mask layer [0066]  (Fig. IC) and the mandrel pattern includes two or more patterns 112 [0108]; forming a second mask layer 114c, 114d on one or more exposed surfaces of the mandrel patterns [0067] (Fig.ID); removing the mandrel patterns [0067] (Fig. IE, IF that exposed l 14ab by the cut mask 116); and transferring a pattern of the first mask layer and the second mask layer into the semiconductor substrate [0098] (Fig. 1I, 1J).
 	As to claim 2, Lazzarino discloses forming a cut masking layer 116 and removing as cited [0090] (Fig. IE).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzarino (US 2018/0374837) as applied to claim 1 above.
 	As to claim 3, Lazzarino discloses a first mask layer comprising silicon oxide [0076], which includes the materials listed in [0074]. Lazzarino fails to disclose the width. However, Lazzarino discloses to use ALD, as an example deposition technique [0074], which encompasses widths on the nanometer scale. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited width in the method of Lazzarino because the size is an obvious matter of design choice and within the scope of one skilled in the art.
 	As to claim 4, Lazzarino discloses the mandrel material 112 may be formed of "any of the afore-mentioned hard mask materials" [0080], which includes amorphous silicon [0074]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide amorphous silicon as cited in the method of Lazzarino because Lazzarino teaches it is a useful material in masking and etching methods.
 	Lazzarino fails to disclose the thickness of the mandrel material. However, Lazzarino discloses to use ALD, as an example deposition process [0074], which encompasses deposition on the nanometer scale. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited amount of mandrel material in the method of Lazzarino because the amount is an obvious matter of design choice and within the scope of one skilled in the art.
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzarino (US 2018/0374837) as applied to claim 1 above, and further in view of Basker et al. (US 2017/0194436).
 	As to claims 5-6, Lazzarino fails to disclose reactive-ion etching to remove aSi by reactive ion etching. Basker teaches that mandrel materials comprising aSi may be removed by reactive ion etching [0046]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use reactive ion etching as cited in the method of Lazzarino because Basker teaches it is a useful technique for removing aSi.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzarino (US 2018/0374837)  as applied to claim 1 above, and further in view of Cheng et al. (US 2020/0227306).
 	As to claim 7, Lazzarino fails to disclose silicon germanium as mandrel material. Cheng teaches that silicon germanium is a useful mandrel material, and that it may be selectively removed by using an aqueous solution containing ammonium and hydroperoxide [0033]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide silicon germanium and its removal as cited in the method of Lazzarino because Cheng teaches it is a useful material for mandrels and such removal is expected to give the predictable result of a removed material as desired by Lazzarino.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzarino (US 2018/0374837) and Cheng et al. (US 2020/0227306), as applied to claim 1 above, and further in view of Zhang et a. (US 2019/0148516).
 	As to claim 8, Lazzarino fails to disclose an "H" fin. Zhang teaches that H fin is a known and useful design [0054] that can be formed using substrate direct patterning methods [0060]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide an "H" fin in the method of Lazzarino because Zhang teaches it is a useful semiconductor structure and patterned using masks designed as an obvious matter of design choice to obtain desired patterns in the substrate.
Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive.
 	In response to applicant’s remark that Lazzarino doesn’t describe forming two or more mandrel patterned and his fig 1C shows a single mandrel mask 112; please see paragraph 108 where he describes “in the illustrated methods, only a single mandrel mask 112, 142 is shown, it is also possible to form two or more mandrel masks in the mandrel mask layer 108 at different positions.”  Therefore, he does describe forming two or more mandrel patterns.  The drawing is just an illustration of his method for one mandrel pattern among many of the same mandrel patterns that are formed by during the process to form semiconductor structures.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



5/9/2022